UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to EVOLUTION RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 333-140306 20-2356853 (State or other jurisdiction of incorporation or organization) Commission file number) (IRS Employer Identification No.) 143 Yazoo Avenue Clarksdale, Mississippi 38614 (Address of principal executive offices) 662-655-1077 (Registrant's telephone number) NA (Former name and address, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yes ¨ No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 17,156,077 shares of Common Stock, as of October 18, 2010 INDEX Page No.(s) PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of July 31, 2010 (Unaudited) and October 31, 2009 1 Consolidated Statements of Operations For the Three and Nine Months Ended July 31, 2010, for the Period from April 9, 2009 (Inception) through July 31, 2009, and for the Period from
